DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7, 14-15 and 18-19 in the reply filed on 2/2/22 is acknowledged.  As noted is noted in the attached Interview Summary, the additional response to the Restriction Requirement, received on 2/15/22, was sent in error and is to be disregarded as instructed by Applicant’s Attorney.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 14, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bogard (2017/0241311).
	With respect to Claim 1, Bogard teaches a muffler (Figures 4-5, 9, 12-16B, #10) comprising: a through passage pipe (20) comprising an inlet (16) for admitting a flow of exhaust gases; a diverging pipe (30) that branches off from the through passage pipe (20); a flow modification component (40/50/60/70) incorporated into one of the diverging pipe (30) or the through passage pipe (20) at a position proximate to a junction (32) of 
	With respect to Claim 2, Bogard teaches wherein the flow modification component (60/70) is incorporated into an opening (44) in the diverging pipe (30) at a position proximate to the junction (32) of the through passage pipe (20) and the diverging pipe (30) and flush to the through passage pipe (20). 
	With respect to Claim 3, Bogard teaches wherein the at least one structure of the flow modification (60/70) component comprises a porous plate having a screen pattern geometry in the form of a plurality of openings (See Figures 13-16b, openings #76 for example) having sufficient porosity to allow the low frequency acoustic waves to pass through while reducing the large-scale turbulent eddies to the small-scale turbulent eddies that will not acoustically couple with acoustic resonant modes of the muffler (10) ([0048]-[0051]).  
	With respect to Claim 4, Bogard teaches wherein the screen pattern geometry of the porous plate comprises a predetermined size, shape, number, and spacing of the plurality of openings, wherein a frequency of sound from the small-scale turbulent eddies is determined by the screen pattern geometry ([0039]-[0040], [0051]).  

	With respect to Claim 6, Bogard teaches wherein the screen pattern comprises a plurality of openings having at least 20% open porosity.  
	With respect to Claim 14, Bogard teaches wherein the through passage pipe (20) further comprises an outlet (18) such that the through passage pipe (20) joins the inlet (16) and the outlet (18).  
	With respect to Claim 15, Bogard teaches wherein the muffler is a Helmholtz resonator muffler ([0038]) such that the inlet (16) passes through an inlet end enclosure (end of enclosure #12 accommodating inlet end of pipe #20) and the outlet (18) passes through an outlet end enclosure (end of enclosure #12 accommodating outlet end of pipe #20), and further comprising an outer shell (12) defining an outer surface of an enclosed body of the muffler (10) and forming a confined space (14) between the end enclosures, wherein the diverging pipe (30) is an aperture tube, connected to the through passage pipe (20), to allow exhaust gases to pass outward from the through passage pipe (20) into the confined space (14) for sound suppression.  
	With respect to Claim 18, Bogard teaches a muffler (Figures 4-5, 9, 12-14, #10) comprising: an inlet (16) and an outlet (18) joined by a through passage pipe (20); a diverging pipe (30) that branches off from the through passage pipe (20); a flow modification component (40/50/60) incorporated to the diverging pipe (30) at a position proximate to a junction (32) of the through passage pipe (20) and the diverging pipe (30), wherein the flow modification component (40/50/60) comprises a porous plate having a screen pattern with a plurality of openings to allow low frequency acoustic 
	With respect to Claim 19, Bogard teaches wherein the muffler is a Helmholtz resonator muffler ([0038]) and wherein the inlet (16) passes through an inlet end enclosure (end of enclosure #12 accommodating inlet end of pipe #20) and the outlet (18) passes through an outlet end enclosure (end of enclosure #12 accommodating outlet end of pipe #20), and further comprising an outer shell (12) defining an outer surface of an enclosed body of the muffler (10) and forming a confined space (14) between the end enclosures, wherein the diverging pipe (30) is an aperture tube connected to the through passage pipe (20) that allows exhaust gases to pass outward from the through passage pipe (20) into the confined space (14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bogard (2017/0241311).
	With respect to Claim 7, Bogard teaches wherein the screen pattern comprises a plurality of openings having a minimum of at least 40% open porosity ([0040]).  Bogard fails to explicitly teach wherein the screen pattern comprises a plurality of openings having at least 60% open porosity.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the screen pattern comprises a plurality of openings having at least 60% open porosity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to method and apparatus for suppressing undesirable tones in exhaust system are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837